El Juez Asociado Su. Aldrey,
emitió la opinión del tribunal.
En virtud de una orden de ejecución librada en el pleito que Agustín Hernández Mena siguió en la Corte Municipal de Mayagüez contra Alejandrina Blanco Eamírez, Jaime Zapata y Pedro Arán sobre indemnización para cumplir la sen-tencia que condenó a los demandados a pagar la cantidad de $490.87, el márshal de ese tribunal libró mandamiento al Registrador de la Propiedad de Mayagüez para que tomase anotación del embargo que había trabado sobre dos fincas que reseñó con las letras A y B.
El mandamiento fué presentado en el Registro acompa-ñado de una copia de la orden de ejecución, de la sentencia dictada en el pleito y de la de otro pleito seguido por Ale-jandrina Blanco Ramírez y Francisco Arán Cuascú contra Agustín Hernández Mena, Emilio Arán y otros en la que entre otras cosas se declaró que siete octavas partes de una casa en la calle de Oriente de Mayagüez son de la propiedad de la sociedad de gananciales de Alejandrina Blanco Ramí-rez con su esposo Emilio Arán Cuascú.
*644El registrador hizo la anotación de embargo en cnanto a la finca reseñada con la letra B pero la negó en cnanto a la descrita con la letra A, qne es el condominio de siete octavas partes de la casa de la calle de Oriente de qne se lia hecho mención, poi; el fundamento de qne teniendo tal condominio el concepto de bien ganancial porque fné adquirido por Ale-jandrina Blanco Ramírez durante su matrimonio por adju-dicación en pago de un crédito adquirido también estando casada, y por haber sido así declarado expresamente en la sentencia acompañada con el mandamiento, se observa qne el pleito en que se decretó el embargo no fné seguido contra la sociedad conyugal dueña del condominio, sino única-mente contra uno de los consortes, Alejandrina Blanco Ramí-rez, persona diferente de la sociedad conyugal quien no tiene su representación legal.
Contra esta negativa interpuso Agustín Hernández Mena el presente recurso gubernativo presentando un alegato es-crito en el que relaciona ciertos hechos en los apartados I, II, III que no aparecen de los documentos que el registrador tuvo ante sí para su resolución, por lo que prescindiremos de ellos. Cadillo v. El Registrador y Pomoles v. El Registrador, 19 D. P. R., 80 y 947 respectivamente.
El recurrente reconoce que el condominio de siete octavas partes sobre el cual trata de anotar el embargo, inscrito a nombre de Alejandrina Blanco Ramírez, pertenece a la socie-dad de gananciales que lleva con su esposo Emilio Arán Cuascú, pero sostiene que debe responder de la deuda que se le cobra porque fué originada durante el matrimonio con conocimiento y consentimiento del esposo y porque la sen-tencia condenatoria fué dictada estando casada.
El primer fundamento no lo consideraremos porque des-cansa en los hechos consignados en los tres primeros párra-fos de su alegato que no aparecen de los documentos presen-tados al registrador; y en cuanto al segundo, el hetího de que la sentencia se dictara contra Alejandrina Blanco Ramí-rez siendo casada, no es suficiente para llegar a la conclu-*645sión de que la obligación qne originó la condena fné contraída durante el matrimonio en algún caso en qne ella podía obli-gar a los bienes de la sociedad de gananciales.
El procedimiento se dirigió únicamente contra la esposa y con tal, antecedente no cabe presumir que la corte baya decretado el embargo de bienes de la sociedad conyugal.
El artículo 1323 del Código Civil liace responsables a los bienes de la sociedad conyugal de las deudas contraídas du-rante el matrimonio por el marido y de las de la mujer en los casos en que legalmente pueda obligar a la sociedad; y el 1325 de las deudas contraídas con anterioridad al matri-monio cuando el cónyuge deudor no tuviere capital propio o fuera insuficiente, después de cubiertas las atenciones que enumera el artículo 1323.
De los documentos presentados al registrador no aparece que el embargo se hace para responder de obligación con-traída por la esposa en ocasión en que legalmente pudo obli-gar a la sociedad de gananciales, ni que siendo contraída antes del matrimonio se baya ordenado por no tener bienes propios suficientes para responder de ella, y por tanto el registrador procedió correctamente al negarse a anotar en esas condiciones embargo contra bienes que, aunque inscri-tos a nombre de la esposa, pertenecen a la sociedad conyugal.
El caso de Truyol v. El Registrador, 18 D. P. R., 937 que el recurrente cita en su apoyo no es aplicable a éste, porque en aquél se dirigió la acción contra el marido por deuda con-traída durante el matrimonio y de acuerdo con el artículo 1323 los bienes gananciales debían responder de ella.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.